TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00143-CV


                                  In re Wendi Mae Davidson




                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                           MEMORANDUM OPINION


              Relator Wendi Mae Davidson filed a petition for writ of mandamus, requesting

that this Court compel the district clerk to provide her with a copy of the clerk’s record and

reporter’s record for her appeal. 1 By statute, this Court has no authority to issue a writ of

mandamus against a district clerk unless required to enforce our jurisdiction. See Tex. Gov’t

Code § 22.221. Because Davidson does not seek a writ of mandamus to enforce our jurisdiction,

we dismiss her petition for writ of mandamus for want of jurisdiction. See Tex. R. App. P.

52.8(a).

                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Filed: March 6, 2020



       1  This Court has now provided Davidson, who is indigent and an inmate incarcerated in
the Texas Department of Criminal Justice, with a copy of the clerk’s record and reporter’s record
for her related appeal, No. 03-19-542-cv, Davidson v. Davidson.